Citation Nr: 1340744	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to pain medication for service-connected right knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to the right knee disability.

3.  Entitlement to an increased rating for right total knee replacement in excess of 30 percent prior to August 22, 2012 and in excess of 60 percent from August 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a March 2013 Travel Board hearing.  A transcript is of record.

In the September 2009 rating decision, the RO granted an increased rating of 30 percent (effective March 30, 2009) for right total knee replacement.  The Veteran appealed.  In September 2012, the RO granted an increased rating of 60 percent, effective August 22, 2012.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

There are outstanding treatment records that should be associated with the Veteran's claims file.  At the March 2013 Travel Board hearing, the Veteran testified to seeking treatment at the VA and from Dr. D.S. (his primary care physician) from March 2009 to August 2012.  He further testified to receiving current treatment from Dr. D.S.  Of record are VA treatment records dated in January 2011 and from July 2010 to September 2013; and records from Dr. D.S. dated from September 2001 to June 2009 and from August 2012 to October 2012.  The outstanding treatment records should be obtained before the Board can proceed with appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding pertinent treatment records from the Hampton VA Medical Center starting from March 2009 and any updated treatment records since September 2013 (the most current VA treatment of record).  Note that VA treatment records dated in January 2011 and from July 2010 to September 2013 are already of record.  

2.  Obtain outstanding treatment records from Dr. D.S., which include treatment records from July 2009 to the present.  Note that August 2012 to October 2012 records are already of record.
 
3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


